Fourth Court of Appeals
                                       San Antonio, Texas
                                               March 7, 2018

                                           No. 04-18-00137-CV

           IN RE STONEBROOK MANOR, SNF, LLC, d/b/a Advanced Rehabilitation
                Healthcare of Live Oak, LLC f/k/a Stonebrook Manor at Broadway

                                    Original Mandamus Proceeding 1

                                                  ORDER


Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Rebeca C. Martinez, Justice

        On March 6, 2018, relator filed a Petition for Writ of Mandamus complaining of the trial
court’s February 15, 2018 “Order Granting Plaintiff’s Motion to Overrule Objections and
Compel Production of All Responsive Documents From the Defendant” (the “order”). Relator
also filed a Motion to Stay. This court is of the opinion that a serious question concerning the
mandamus relief sought requires further consideration. See TEX. R. APP. P. 52.8(b). The
respondent and the real party in interest may file a response to the petition for writ of mandamus
in this court no later than March 23, 2018. Any such response must conform to Texas Rule of
Appellate Procedure 52.4.

        Relator’s request for a stay is GRANTED IN PART and DENIED IN PART. The
portion of the trial court’s order overruling relator’s objections to certain requests for production
and interrogatories and requiring relator to provide responsive documents and responses to those
discovery requests by 5:00 p.m. on March 15, 2018 is STAYED pending final resolution of the
petition for writ of mandamus. The portion of the trial court’s order requiring responses by 5:00
p.m. on March 15, 2018 to discovery requests for which relator’s objections were either
“withdrawn” or “sustained” is NOT STAYED.

        Relator’s request that all proceedings in the underlying case be stayed pending final
resolution of the petition for writ of mandamus is DENIED.



1
  This proceeding arises out of Cause No. 2017-CI-19392, styled Janet Baxter, As Next Friend of Ella Baxter, An
Incapacitated Person v. Stonebrook Manor SNF, LLC d/b/a Advanced Rehabilitation Healthcare of Live Oak, LLC
f/k/a Stonebrook Manor at Broadway, pending in the 37th Judicial District Court, Bexar County, Texas, the
Honorable Karen H. Pozza presiding.
It is so ORDERED on March 7, 2018.

                                     PER CURIAM

ATTESTED TO: _____________________
            Keith E. Hottle
            Clerk of Court